Citation Nr: 0528249	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an unspecified 
condition as secondary to exposure to asbestos.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat

REMAND

The veteran had active military service from December 1972 to 
October 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if action is required on his part.

In March 2005, the veteran testified at the RO before the 
uindersigned Veterans Law Judge.  Unfortunately, the tape 
used during this hearing was either damaged or defective, and 
a transcript ultimately could not be obtained.  The veteran 
was informed about this in an August 2005 letter and later 
that month, he advised the Board in writing that he wanted 
another hearing at the RO before a veterans law judge as soon 
as possible.  Accordingly, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a veterans law judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994); 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes); M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


